 Exhibit 10.4



 



DIGEST No. 785/2014

Rli.

O.T.211290

ASSIGNMENT OF CONTENTIOUS RIGHTS AND CREDIT

 

SOCIEDAD LEGAL MINERA LITIO 1 DE LA SIERRA HOYADA DE MARICUNGA AND OTHERS

 

AND

 

INVERSIONES TIERRAS RARAS SPA

 

<<<<<<<<<<<<<<<<<<<<<<<<<<<< 

 

In Santiago, Republic of Chile, on January 27, 2014, there appears before me,
JOSE MANUEL FERRER LEON, attorney, Notary Public surrogating for Ms. Antonieta
Mendoza Escalas, Holder of the Sixteenth Notary Public’s Office and Mining
Registrar of Santiago, legally established at San Sebastián 2750, municipality
of Las Condes: on one hand, Mr. LUIS FRANCISCO SAENZ ROCHA, Bolivian, married,
economist, Passport No: 2.233.208, issued by the Republic of Bolivia, and Mr.
PATRICIO ANTONIO CAMPOS POBLETE, Chilean, married, civil mining engineer,
National Identification Card No: 5.408.285-1, both acting jointly on behalf of
MINERA LI ENERGY S.P.A., doing business as stated in the company name, Tax
Identification No: 76.102.972-K, in its capacity as managing partner and on
behalf of SOCIEDAD LEGAL MINERA LITIO UNO DE LA SIERRA HOYADA DE MARICUNGA,
doing business as stated in the company name, Tax Identification No:
76.161.655-2; of SOCIEDAD LEGAL MINERA LITIO DOS DE LA SIERRA HOYADA DE
MARICUNGA, doing business as stated in the company name, Tax Identification No:
76.161.669-2; of SOCIEDAD LEGAL MINERA LITIO TRES DE LA SIERRA HOYADA DE
MARICUNGA, doing business as stated in the company name, Tax Identification No:
76.161.675-7; of SOCIEDAD LEGAL MINERA LITIO CUATRO DE LA SIERRA HOYADA DE
MARICUNGA, doing business as stated in the company name, Tax Identification No:
76.161.676-5; of SOCIEDAD LEGAL MINERA LITIO CINCO DE LA SIERRA HOYADA DE
MARICUNGA, doing business as stated in the company name, Tax Identification No:
76.161.677-3; and of SOCIEDAD LEGAL MINERA LITIO SEIS DE LA SIERRA HOYADA DE
MARICUNGA, doing business as stated in the company name, Tax Identification No:
76.161.679-K, all legally established to this effect in this city, at Marchant
Pereira 150, office 803, Municipality of Providencia, Metropolitan Region,
(hereinafter the “Companies“ or “Assignors”); and on the other, Mr. FRANCISCO
JAVIER BARTUCEVIC SÁNCHEZ, Chilean, married, attorney, National Identification
Card No: 10.567.206-3, on behalf of INVERSIONES TIERRAS RARAS SPA, doing
business in investments, Tax Identification No: 76.348.979-5, both legally
established at Rosario Norte 100, office 403, Las Condes, Metropolitan Region,
(hereinafter the “assignee”, and in conjunction, the “Parties”); the appearing
parties, of legal age and free to dispose of their assets, with whom I am
acquainted through the referenced identification cards, hereby enter into a
transaction contract for the purpose of and as set forth in the terms hereunder:
ONE: Background. One) In Respect of the Companies. The Companies are legal
mining companies subject to articles one hundred and seventy-three et seq. of
the Mining Code. They were established by the so-called “Proyecto de Maricunga”
project, located in the north-eastern section of the Maricunga Salt Flats in the
Region of Atacama. The properties extend in the aggregate over a surface area of
approximately 1,438 hectares. Each of the Companies has the following
shareholders, each holding the following number of shares: (i) Minera Li Energy
S.p.A., sixty shares (60); (ii) María Ana Parot Donoso, fourteen shares (14);
(iii) Tomás Eduardo Serrano Parot, ten shares (10); (iv) Rosario Serrano Parot,
four shares (4); (v) Valeria Serrano Parot, four shares (4); (vi) Ernesto De Val
Gutiérrez, four shares (4); and, (vii) Jorge Osvaldo Fuenzalida Barraza, four
shares (4). Two) Non-fulfillment by the Minority Shareholders. On October 6,
2011, the absolute majority of the shares present at the shareholders’ meeting
agreed unanimously, inter alia, to establish a quota to cover the conservation
and exploration costs of the mining concession of each of the Companies. Each of
the agreements reached at the meeting were formalized in a public instrument. To
date none of the Minority Shareholders have paid their quota to cover the
conservation and exploration costs of the properties. Consequently, the Minority
Shareholders are non-fulfilling partners in respect of the Companies. Three)
Non-fulfillment Lawsuits. In accordance with articles one hundred and ninety-six
et seq. of the Mining Code, Minera Li Energy S.p.A., in its capacity as managing
partner of each of the Companies, filed thirty-six (36) executive complaints in
mining non-fulfillment lawsuits against each and every one of the Minority
Shareholders in order to obtain full payment of their respective quotas to cover
the corporate expenses. In total, these are 36 non-fulfillment lawsuits that in
the aggregate seek to obtain payment of a debt equivalent to two million three
hundred and five thousand five hundred and fifty-eight dollars ($2,305,558) of
the United States of America (hereinafter, jointly and indistinctly, the
“Non-fulfillment Lawsuits”) and that are specifically directed against minority
partner Mr. Ernesto De Val Gutiérrez in the sum of two hundred and thirty
thousand five hundred and fifty-five dollars of the United States of America
($230,555), as follows:

a) Non-fulfillment Lawsuits Filed before the First Court of First Instance of
Copiapó: i) Case No. 726-2012, entitled “Sociedad Legal Minera Litio Tres de la
Sierra Hoyada de Maricunga against De Val Gutiérrez, Ernesto”, the sum of which,
according to writ of execution and attachment dated April 19, 2012, amounts to
forty-two thousand and eighty-two dollars of the United States of America
($42,082), plus interest and legal costs; b) Non-fulfillment Lawsuits Filed
before the Second Court of First Instance of Copiapó: i) Case No. 907-2012,
entitled “Sociedad Legal Minera Litio Dos de la Sierra Hoyada de Maricunga
against De Val Gutiérrez, Ernesto”, the sum of which, according to writ of
execution and attachment dated April 18, 2012, rectified by resolution dated
June 8, 2012, amounts to twenty-five thousand six hundred and sixty-nine dollars
of the United States of America ($25,669), plus interest and legal costs. Final,
non-appealable and enforceable judgment has been handed down in this case; ii)
Case No. 911-2012, entitled “Sociedad Legal Minera Litio Cinco de la Sierra
Hoyada de Maricunga against De Val Gutiérrez, Ernesto”, the sum of which,
according to writ of execution and attachment dated April 18, 2012, rectified
via resolution dated the June 15, 2012, amounts to forty-three thousand six
hundred and eighty-nine dollars of the United States of America ($43,689), plus
interest and legal costs. Final, non-appealable and enforceable judgment has
been handed down in this case; c) Non-fulfillment Lawsuits Filed before the
Third Court of First Instance of Copiapó: i) Case No. 748-2012, entitled
“Sociedad Legal Minera Litio Uno de la Sierra Hoyada de Maricunga against De Val
Gutiérrez, Ernesto”, the sum of which, according to writ of execution and
attachment dated the July 3, 2012, amounts to twenty-four thousand one hundred
and seventy-six dollars of the United States of America ($24,176), plus interest
and legal costs. ii) Case No. 752-2012, entitled “Sociedad Legal Minera Litio
Cuatro de la Sierra Hoyada de Maricunga against De Val Gutiérrez, Ernesto”, the
sum of which, according to writ of execution and attachment dated July 4, 2012,
amounts to sixty-three thousand three hundred dollars of the United States of
America ($63,300), plus interest and legal costs. d) Non-fulfillment Lawsuits
Filed before the Fourth Court of First Instance of Copiapó: i) Case No.
770-2012, entitled “Sociedad Legal Minera Litio Seis de la Sierra Hoyada de
Maricunga against De Val Gutiérrez, Ernesto”, the sum of which, according to
writ of execution and attachment dated April 23, 2012, amounts to thirty-eight
million nine hundred and fifty-six thousand eight hundred and ninety-one pesos,
equivalent to eighty thousand and eighty-nine dollars of the United States of
America ($80,089), plus interest and legal costs.; Four) Attachment of the
shares belonging to Minority Shareholder Ernesto De Val in the Companies. In
accordance with article one hundred and ninety-eight of the Mining Code, the
Companies requested the attachment of the shares of Minority Shareholder Ernesto
De Val in order to tender them at public auction in the event that the minority
shareholders fail to pay their corporate quotas. Consequently, together with the
complaints filed at the Non-fulfillment Lawsuits, each and every one of the
Minority Shareholder’s shares were attached and recorded (hereinafter the
“Attachments”). The Attachments are as follows: a) Sociedad Legal Minera Litio
Uno: Ernesto de Val Gutierrez. Attachment of four shares, recorded on page four
hundred and sixty-three number one hundred and ninety-three of the levies and
prohibitions registry of the Mining Registrar’s Office of Santiago of 2012 of.
b) Sociedad Legal Minera Litio Dos: Ernesto de Val Gutierrez. Attachment of four
shares, recorded on page four hundred and sixty-two number one hundred and
ninety-one of the levies and prohibitions registry of the Mining Registrar’s
Office of Santiago of 2012. c) Sociedad Legal Minera Litio Tres: Ernesto de Val
Gutierrez. Attachment of four shares, recorded on the back of page four hundred
and sixty-one number one hundred and ninety of the levies and prohibitions
registry of the Mining Registrar’s Office of Santiago of 2012. d) Sociedad Legal
Minera Litio Cuatro: Ernesto De Val Gutiérrez. Attachment of four shares,
recorded on the back of page four hundred and sixty-two number one hundred and
ninety-two of the levies and prohibitions registry of the Mining Registrar’s
Office of Santiago of 2012. e) Sociedad Legal Minera Litio Cinco: Ernesto de Val
Gutierrez. Attachment of four shares, recorded on the back of page four hundred
and sixty-three number one hundred and ninety-four of the levies and
prohibitions registry of the Mining Registrar’s Office of Santiago of 2012. f)
Sociedad Legal Minera Litio Seis: Ernesto De Val Gutiérrez. Attachment of four
shares, recorded on page four hundred and sixty-one number one hundred and
eighty-nine of the levies and prohibitions registry of the Mining Registrar’s
Office of Santiago of 2012. TWO: By this instrument, the duly represented
Companies or assignors sell, assign and transfer the contentious rights and
credits particularized in clause one above to INVERSIONES TIERRAS RARAS SpA or
the assignee, which purchases, accepts and acquires them purely and simply for
itself, and consequently the assignee becomes subrogated to the legal position
that the assignors enjoyed, and occupies the capacity of plaintiff in the
assigned lawsuits and creditor of the assigned credits with regard to the person
obliged to pay them, Mr. Ernesto De Val Gutiérrez. The assignment of the
contentious rights and credits comprises their real guarantees consisting in
attachments, as provided in article one thousand nine hundred and six of the
Civil Code. This sale, assignment and transfer is subject to the condition
precedent that the thirty-six shares of each of the above-mentioned six legal
mining companies corresponding jointly to minority shareholders María Ana Parot
Donoso; Tomás Eduardo Serrano Parot; Rosario Serrano Parot; Valeria Serrano
Parot and Jorge Osvaldo Fuenzalida Barraza, have been registered in the name of
the company Tierras Raras SpA, at the Shareholders’ Registry of the relevant
Mining Registrar’s Office. THREE: The price to be paid for the acquisition of
the contentious rights and credits subject to this contract is the sole and full
sum of four hundred thousand dollars of the United States of North America
($400,000), which will be paid according to notarial instructions delivered by
the parties to the authorizing Notary Public and are understood to be part of
this contract. FOUR: It is hereby placed on record that in this act the
assignors make material delivery to the assignee of the titles of the credits,
which correspond to all documents representing the credit that is hereby
assigned, with the transfer duly noted, in accordance with the provisions of
article one thousand nine hundred and one et seq. of the Civil Code. FIVE: The
assignment comprises the respective rights, privileges, sureties and any other
real or personal security, as applicable, inherent to the assigned credits, and
in general all actions and rights arising or that could arise directly or
indirectly from the referenced credits, all in accordance with the provisions of
articles one thousand nine hundred and six et seq., and one thousand six hundred
and eleven et seq. of the Civil Code. SIX: The appearing parties authorize Mr.
Francisco Bartucevic Sánchez to notify this assignment of credits to the debtor
Ernesto De Val Gutierrez, and to note the assignment of the contentious rights
contained in this instrument in the writs of the non-fulfillment lawsuits filed
against him indicated in clause one above. SEVEN: Any difficulty or dispute
arising between the contracting parties with regard to the application,
interpretation, duration, validity or performance of this contract shall be
submitted to arbitration, in accordance with the Procedural Arbitration Rules of
the Arbitration and Mediation Center of Santiago in force at the time of
requesting such arbitration. The parties confer irrevocable special power of
attorney to the Cámara de Comercio de Santiago A.G. (Santiago Chamber of
Commerce), so that, at the written request of any of the parties, it may
designate a mixed arbitrator from among the members of the arbitration corps of
the Arbitration and Mediation Center of Santiago. The Parties reserve the right
to reject or disqualify up to three arbitrators named by the Cámara de Comercio
de Santiago A.G., with no expression of cause. There shall be no remedy against
the arbitrator's resolutions, and the Parties expressly waive such remedies. The
arbitrator is especially empowered to resolve any matter relating to his/her
competence and/or jurisdiction. EIGHT: All expenses, taxes and duties generated
as a result of issuing this instrument and its registration or record at the
respective registrar’s office will be chargeable to the assignee. The legal
capacity of Patricio Antonio Campos Poblete, and Mr. Luis Saenz Rocha to
represent Minera Li Energy SpA is evidenced by public deed issued in Santiago
before Notary Public Ms. María Loreto Zaldívar Grassa, Surrogate for Patricio
Zaldívar Mackenna dated February 2, 2012. The legal capacity of Mr. Francisco
Bartucevic Sánchez to represent Inversiones Tierras Raras SpA is evidenced by
public deed issued in Santiago before Notary Public Mr. Eduardo Avello Concha on
September 6, 2012. Such deeds are not inserted because they are known to the
parties. Draft drawn up by attorney Mr. Francisco Bartucevic. In witness whereof
and the appearing parties having read this instrument, they sign. Copy is
provided. I testify hereto.-

  

PATRICIO ANTONIO CAMPOS POBLETE LUIS FRANCISCO SAENZ ROCHA

on behalf of MINERA LI ENERGY SPA in its capacity as manager and representative
of SOCIEDAD LEGAL MINERA LITIO UNO DE LA SIERRA HOYADA DE MARICUNGA and Others

  

FRANCISCO JAVIER BARTUCEVIC SANCHEZ

on behalf of INVERSIONES TIERRAS RARAS SPA

  

File F.Bartucevic: Assignment of Rights and Credit: SLM: Litio 1 and Others to
Tierras Raras

 



NOTARIA Y CONSERVADOR DE MINAS DE SANTIAGO

SAN SEBASTIAN 2750. PISOS 1 Y 2 * LAS CONDES * SANTIAGO * CHILE * TELÉFONO: 335
55 11 * FAX : 335 66 11

E MAIL notaria@notariamendoza.cl -- www.notariamendoza.cl

 



1

 

